


109 HCON 445 IH: Commending the National Aeronautics and

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 445
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Paul submitted
			 the following concurrent resolution; which was referred to the
			 Committee on
			 Science
		
		CONCURRENT RESOLUTION
		Commending the National Aeronautics and
		  Space Administration on the completion of the Space Shuttle Discovery’s
		  mission.
	
	
		Whereas on July 4, 2006, the National Aeronautics and
			 Space Administration performed a successful launch of the Space Shuttle
			 Discovery;
		Whereas, due to the overall success of the launch, the
			 Mission was able to be extended from 12 to 13 days, allowing for an additional
			 space walk to the 2 originally scheduled;
		Whereas this mission, known as STS–121, marks the second
			 mission on the Return to Flight sequence;
		Whereas the Space Shuttle Discovery’s crew consisted of
			 Colonel Steve Lindsey; Commander Mark Kelly; Piers Sellers, Ph.D; Lt. Colonel
			 Mike Fossum; Commander Lisa Nowak; Stephanie Wilson; and Thomas Reiter;
		Whereas STS–121 tested shuttle safety improvements to
			 build on findings from Discovery’s flight last year, including a redesign of
			 the shuttle’s external fuel tank’s foam insulation, in-flight inspection of the
			 shuttle’s heat shield, improved imagery during launch, and the ability to
			 launch a shuttle rescue mission;
		Whereas the External Tank, which underwent work prior to
			 the mission to reduce foam loss, performed well this time, especially early in
			 the flight when a light weight piece of foam could severely damage the tile or
			 wing leading edge, with the five instances of foam loss all occurring after the
			 critical release time, and with the largest foam loss on the mission, which
			 occurred in front of one of the ice/frost ramps on the external tank,
			 calculated to be .055 pounds when the mass limit in that area is .25 pounds,
			 meaning that the loss was not even a quarter of the way to the limit, and the
			 National Aeronautics and Space Administration is very pleased with the
			 performance of the tank, as it is a great improvement from last year's STS–114
			 mission;
		Whereas the STS–121 mission will bolster the International
			 Space Station by making a key repair and delivering more than 28,000 pounds of
			 equipment and supplies, as well as add a third crew member to the International
			 Space Station;
		Whereas the National Aeronautics and Space Administration
			 has developed new procedures to ensure gap fillers between the heat-shielding
			 tiles to make them stay in place and pose no hazard on reentry, and technicians
			 removed and replaced approximately 5,000 of the shuttle’s 16,000 gap fillers
			 prior to launch;
		Whereas STS–121 will be the National Aeronautics and Space
			 Administration’s most photographed mission in shuttle history as more than 100
			 high definition, digital, video, and film cameras will help assess whether any
			 debris comes off the external tank during the shuttle’s launch, while 4 new
			 videos have been added to the solid rocket boosters;
		Whereas the success of STS–121 is a tribute to the skills
			 and dedication of the shuttle crew and all National Aeronautics and Space
			 Administration employees;
		Whereas all Americans benefit from the scientific advances
			 gained through the Space Shuttle program; and
		Whereas the National Aeronautics and Space Administration
			 plays a vital role in America’s national defense: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 the National Aeronautics and Space Administration is commended for—
			(1)completing the
			 STS–121 mission; and
			(2)its pioneering
			 work in space exploration which is strengthening the Nation and benefitting all
			 Americans.
			
